United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1487
                                   ___________

Sunday Eluemunor Ijeh,                 *
                                       *
            Petitioner,                *
                                       * Petition for Review of
      v.                               * an Order of the Board
                                       * of Immigration Appeals.
                     1
Michael B. Mukasey,                    *
Attorney General of the United States, * [UNPUBLISHED]
                                       *
            Respondent.                *
                                  ___________

                             Submitted: June 13, 2008
                                Filed: June 16, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Sunday Eluemunor Ijeh, a citizen of Nigeria, petitions for review of an order
of the Board of Immigration Appeals (BIA) dismissing his appeal of an Immigration
Judge’s (IJ’s) denial of his motion to reopen deportation proceedings to seek
adjustment of status, and denying reconsideration of the IJ’s order.




      1
       Michael B. Mukasey, now Attorney General of the United States, is substituted
as respondent pursuant to Federal Rule of Appellate Procedure 43(c).
       We conclude that the BIA acted within its discretion in dismissing Ijeh’s appeal
and denying reconsideration. See Kanyi v. Gonzales, 406 F.3d 1087, 1089 (8th Cir.
2005) (standard of review of denial of motion to reopen); Esenwah v. Ashcroft, 378
F.3d 763, 765 (8th Cir. 2004) (motion for reconsideration). Ijeh did not establish
prima facie eligibility for adjustment of status, see 8 C.F.R. § 1003.23(b)(3); Alizoti
v. Gonzales, 477 F.3d 448, 451-53 (6th Cir. 2007), and any alleged ineffective
assistance of counsel he may have received in connection with his adjustment-of-
status application did not provide a ground upon which to grant reopening, see
Guerra-Soto v. Ashcroft, 397 F.3d 637, 640-41 (8th Cir. 2005).

      Accordingly, we deny the petition.
                     ______________________________




                                          -2-